Citation Nr: 1017398	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  98-07 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether a Vocational Rehabilitation Service report dated 
in June 1997 constituted new and material evidence pertaining 
to the claim decided by the RO's September 1996 rating 
decision or, rather, constituted a new informal claim of 
entitlement to increased disability compensation.

2.  Entitlement to an effective date prior to June 30, 1997 
for the grant of a 50 percent evaluation for Post-Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to an effective date prior to August 9, 2001 
for the grant of a 70 percent evaluation for PTSD.

4.  Entitlement to an effective date prior to August 9, 2001 
for the grant of a total rating based on individual 
unemployability (TDIU).

5.  Entitlement to referral for consideration of an 
extraschedular disability rating for PTSD during any period 
currently on appeal.

6.  Entitlement to service connection for substance abuse 
claimed as secondary to PTSD.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from February 1950 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, as discussed in the Board's prior 
vacated decision on this matter dated in April 2006.  

Pertinent RO rating decisions during the course of this 
appeal are dated in December 1997, September 2001 and March 
2003.  In the December 1997 rating decision, the RO denied 
the Veteran's claims for a TDIU and a rating in excess of 30 
percent for PTSD which had been in effect since December 7, 
1995.  In June 1999, the Veteran testified at a Board hearing 
at the RO before the undersigned Veterans Law Judge.

In August 1999, the Board denied the Veteran's appeal.  The 
Veteran then appealed the August 1999 decision to the United 
States Court of Veterans Appeals (Court).  In October 2000, 
the Court issued an Order vacating the Board's decision and 
remanding the case for readjudication pursuant to a Joint 
Motion for Remand by VA and the Veteran.  In May 2001, the 
Board remanded these claims to the RO for additional 
development.

In the September 2001 rating decision, the RO increased the 
Veteran's rating for PTSD to 50 percent, effective June 30, 
1997.  The RO denied the claims for a TDIU and for service 
connection for substance abuse secondary to PTSD.  In the 
March 2003 rating decision, the RO increased the Veteran's 
PTSD to 70 percent, effective August 9, 2001, and granted a 
TDIU, also effective August 9, 2001.  In June 2003, the Board 
remanded this case to the RO for additional development.

In August 2004, the Board denied a rating in excess of 70 
percent for the service connected PTSD and remanded the 
claims of entitlement to an effective date prior to June 30, 
1997 for a 50 percent rating for PTSD, entitlement to an 
effective date prior to August 9, 2001 for the grant of a 70 
percent rating for PTSD, entitlement to a grant of a total 
rating based on individual unemployability and entitlement to 
service connection for substance abuse back to the RO for 
additional evidentiary development and to cure a procedural 
defect.

The remainder of this summary of the procedural history 
repeats elements of the more detailed account presented in 
the beginning of the Court's recent May 2009 decision in this 
matter.

The Veteran appealed the August 2004 decision to the United 
States Court of Veterans Appeals (Court).  In May 2007, the 
Court issued a single-judge decision dismissing the 
appellant's appeal of his claim for entitlement to a rating 
of total disability based on individual unemployability and 
affirming the Board's August 2004 decision.  After a motion 
by the appellant, the Court withdrew its May 2007 decision.

While the appellant's appeal of the Board's August 2004 
decision was pending before the Court, and after the remand 
ordered in the August 2004 Board decision was completed, the 
Board issued an April 2006 decision with regard to the 
effective dates assigned to various disability ratings for 
the appellant's service-connected PTSD.  The appellant 
appealed the April 2006 Board decision to the Court.  
Consequently, the appellant had two appeals pending before 
the Court stemming from two different Board decisions on the 
same claim for disability benefits for PTSD.

In August 2008, the Court ordered the consolidation of these 
appeals.  The appeals were then called before the en banc 
Court for decision.  In May 2009, the en banc Court returned 
the matter to a panel of the Court and the panel reached a 
decision in May 2009.

The May 2009 Court Decision and associated Court Order 
vacated portions of the Board's August 2004 and April 2006 
decisions, remanding them to the Board for readjudication, 
while affirming the remainder of those Board decisions.  The 
May 2009 Court Decision expressly identified which issues and 
questions of law remained on appeal and require address from 
the Board upon remand.  The Board has listed the six issues 
so identified by the Court in the list under the 'Issues' 
heading above.

The issues involving the effective dates for PTSD ratings, 
the effective date for TDIU, entitlement to referral for 
consideration of an extraschedular disability rating for 
PTSD, and entitlement to service connection for substance 
abuse claimed as secondary to PTSD are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDING OF FACT

The June 1997 vocational rehabilitation services report was 
received when the RO's September 1996 RO rating decision was 
not yet final, it bears directly and substantially upon the 
matter of the severity of the Veteran's PTSD during the 
period of his initial claim for service connection, it is not 
cumulative and redundant of evidence already in the claims 
folder, and it must be considered in order to fairly decide 
the merits of the Veteran's December 1995 claim and to assign 
an initial disability rating for the Veteran's PTSD.


CONCLUSION OF LAW

The June 1997 vocational rehabilitation services report met 
the criteria to be considered new and material evidence with 
regard to the Veteran's December 1995 claim and the September 
1996 RO rating decision making the initial assignment of a 
disability rating for his PTSD.  38 U.S.C.A. § 5108, (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1995, the appellant filed a claim for entitlement 
to service connection for PTSD.  The RO granted entitlement 
to service connection for PTSD in a September 1996 rating 
decision; this decision also assigned an initial disability 
rating of 30 percent for PTSD.  In June 1997, the RO received 
a report from a VA vocational rehabilitation specialist (VRS) 
stating that the Veteran applied for vocational 
rehabilitation services in October 1996 and that the 
counselor's impression was that the Veteran's ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  Furthermore, the June 
1997 vocational rehabilitation specialist's letter stated 
that the Veteran's psychoneurotic symptoms cause considerable 
industrial impairment and that a program goal was not 
feasible at that time.  Later in June 1997, the Veteran 
submitted a statement expressing a "need to re-open my 
service connected claim for an increase in my PTSD rating."

The Court's May 2009 Decision held that the Veteran's June 
1997 statement was not a notice of disagreement initiating 
any appeal of the September 1996 RO rating decision.  The 
Court's decision also discussed that as the September 1996 RO 
rating decision was not yet final at the time the June 1997 
documents were received, no such document could be considered 
a petition to re-open a previously denied claim.  See 
Jennings v. Mansfield, 509 F.3d 1362, 1367-68 (Fed. Cir. 
2007);  38 C.F.R. § 3.160(e) (2009).

The Court's May 2009 Decision focuses its attention most 
particularly upon the question of the significance of the 
June 1997 VA vocational rehabilitation services (VRS) report.  
The Court explains that there remain two possibilities as to 
the significance of the document in this case: the VBS report 
may either present new and material evidence with regard to 
the claim that was adjudicated in the September 1996 RO 
rating decision, or, if the VBS report does not present such 
new and material evidence, the document is to be considered 
an informal claim for an increased disability rating for 
service-connected PTSD.

The Board's vacated April 2006 decision, like RO 
adjudications that preceded it, considered the June 1997 VRS 
report to raise an informal claim for an increased rating; 
the earlier September 1996 RO rating decision was considered 
to have become final upon the expiration of its one-year 
appeal period.  The Court's May 2009 Decision does not 
directly object to that conclusion, but finds that "[i]n so 
concluding, the Board did not consider and discuss 38 C.F.R. 
§ 3.156(b)."  The Court quotes from 38 C.F.R. § 3.156(b)'s 
relevant provisions from the pertinent time:

(b)  New and material evidence received prior to 
the expiration of the appeal period, or prior to 
the appellate decision if a timely appeal has been 
filed (including evidence received prior to an 
appellate decision and referred to the agency of 
original jurisdiction by the Board of Veterans 
Appeals without consideration in that decision in 
accordance with the provisions of § 20.1304(b)(1) 
of this chapter), will be considered as having 
been filed in connection with the claim which was 
pending at the beginning of the appeal period.

38 C.F.R. § 3.156(b) (1997).

The Board has been directed by the May 2009 Court Decision to 
consider and discuss 38 C.F.R. § 3.156(b).  The Court 
explained that if VA finds the VRS report to be new and 
material evidence, then the VRS report should be considered 
"as having been filed in connection with the appellant's 
December 1995 claim."  The Court found that remand to the 
Board was necessary "for the Board to apply § 3.156(b) and 
make a threshold determination whether the VRS report was new 
and material evidence of the severity of the appellant's 
PTSD."  

Under the terms of the Court's May 2009 Decision, the Board 
must now evaluate the June 1997 VRS report to determine 
whether it met the definition of "new and material 
evidence" set forth in 38 C.F.R. § 3.156.  If VA finds the 
VRS report to be new and material evidence, VA must consider 
it as having been filed in connection with the appellant's 
December 1995 claim that was adjudicated by the RO in the 
September 1996 rating decision.  If, on the other hand, the 
appellant's submission was properly construed as a claim for 
an increased disability rating, he is entitled to have the 
resulting adjudication address whether it was factually 
ascertainable that an increase in his disability had occurred 
in the one-year period prior to VA's receipt of his claim.  
38 C.F.R. § 3.400(o)(2).

The RO construed the June 1997 documents to constitute a 
claim for an increased disability rating, as evidenced by the 
December 1997 RO rating decision and March 1998 statement of 
the case that adjudicated the claim accordingly.  In 
adjudicating the claim as a new claim for an increased 
rating, the RO did not identify anything in the June 1997 
documentation to constitute new and material evidence with 
respect to the prior claim adjudicated in the September 1996 
rating decision.  The Board now turns its attention, as 
directed by the Court, to a review of the June 1997 
documentation to consider whether it contained any 
information meeting the criteria for new and material 
evidence with respect to the December 1995 claim adjudicated 
in the September 1996 RO rating decision.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
However, the revised version of 38 C.F.R. § 3.156(a) is 
applicable only to claims filed on or after August 29, 2001.  
As this matter involves a submission of evidence from the 
Veteran in June 1997, the amended version of 38 C.F.R. 
§ 3.156(a) is not for application in this instance.

Under the applicable definition, then, new and material 
evidence means 1) evidence not previously submitted; 2) which 
bears directly and substantially upon the specific matter 
under consideration; 3) which is neither cumulative nor 
redundant; and 4) which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  For the limited purpose of 
determining whether to reopen a claim, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).

There is no question in this case as to the fact that the 
June 1997 VRS report was new, in that it was not previously 
submitted.  The Board finds it significant that the June 1997 
VRS report reflects a determination of a vocational 
rehabilitation specialist who indicates that the Veteran 
first presented an application to his program in October 
1996.  The September 1996 RO rating decision, in granting 
entitlement to service-connection for PTSD, assigned an 
initial disability rating of 30 percent as the result of 
findings concerning the severity of the Veteran's symptoms 
from the effective date of entitlement through the time the 
decision was rendered.  The subsequent June 1997 VRS report 
presents the impressions of a vocational rehabilitation 
counselor that vocational rehabilitation was not feasible for 
the Veteran as of June 1997; this impression was based upon 
dealings with the Veteran that began no earlier than October 
1996.  To the extent that the report thus reflects the 
Veteran's capacities after the period addressed by the 
September 1996 rating decision, the Board finds that it does 
not bear directly and substantially upon the specific matter 
that was under consideration in the September 1996 rating 
decision.

However, the June 1997 VRS report also reflects that the 
Veteran "reports difficulty meeting the demands for any type 
of work and has not worked since 1992.  He reports that 
previous occupations were very stressful for him, and this in 
combination with his disability had cost him a great deal in 
terms of relationships and health."  In this regard, the 
June 1997 VRS report essentially documents the Veteran's lay 
testimony regarding his experience with PTSD impairment that 
refers back to such impairment during periods prior to the 
September 1996 RO rating decision.  It can be said, then, 
that this information may bear directly and substantially 
upon the specific matter under consideration in the September 
1996 RO rating decision's assignment of an initial disability 
rating for PTSD; the Board again notes that it must presume 
the credibility of the statement when assessing whether it 
presents new and material evidence.  The Board has reviewed 
all of the evidence and testimony that was previously of 
record in this case, and finds that the Veteran's account 
documented in the June 1997 VRS report was not cumulative nor 
redundant of prior testimony.  Finally, the Board finds that 
the Veteran's lay statements regarding his experienced 
impairment from PTSD symptoms prior to September 1996 are 
sufficiently significant that they warrant consideration in 
order to fairly determine the proper initial rating for 
assignment.

In sum, the Court found that remand to the Board was 
necessary "for the Board to apply § 3.156(b) and make a 
threshold determination whether the VRS report was new and 
material evidence of the severity of the appellant's PTSD."  
The Board finds that the June 1997 VRS report met the 
applicable criteria at that time to be considered new and 
material evidence with respect to the matter decided in the 
September 1996 RO rating decision granting service connection 
for PTSD and assigning an initial rating of 30 percent.

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the Veteran as a result of any VCAA 
deficiency in view of the fact that the legal question 
addressed in this decision is resolved in the Veteran's 
favor.  Of the two possibilities identified by the Court's 
May 2009 Decision, the Board has found that the June 1997 VRS 
report may be properly construed in the manner more favorable 
to the Veteran (by permitting the earlier potential effective 
date and permitting application of both the old and new 
rating criteria for PTSD).  

Moreover, this matter features a question of the legal 
significance of a specific document submitted to VA, without 
any dispute of fact concerning the content of the document in 
question.  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with 'the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.'  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(quoting 146 CONG.REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  There is no dispute in 
this case as to the underlying facts.  The question is 
resolved as a matter of law, and furthermore is resolved in 
the Veteran's favor.  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132; Smith (Claudus) v. Gober, 14 Vet. 
App. 227 (2000, aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive in resolving the matter finally resolved 
in this decision, the VCAA is not applicable in this case.


ORDER

The June 1997 VRS report is found to have contained new and 
material evidence with respect the severity of the Veteran's 
PTSD.  In accordance with the Court's May 2009 Decision, 
then, the June 1997 VRS report must be considered to have 
been filed in connection with the appellant's December 1995 
claim.


REMAND

The Board has now determined, in accordance with the Court's 
May 2009 Decision, that the June 1997 VRS report constituted 
new and material evidence concerning the initial rating 
assigned for the Veteran's PTSD.  The Court's Decision thus 
requires that the VRS report be considered "as having been 
filed in connection with the appellant's December 1995 
claim" and, thus, VA must "readjudicate his claim 
considering the VRS report."  The Court held that the June 
1997 documents submitted by the Veteran did not constitute a 
notice of disagreement, and the issue of entitlement to a 
higher initial rating for PTSD is not clearly in appellate 
status at this point; the Veteran did not appeal the 
September 1996 RO rating decision and there has not yet been 
a new RO rating decision issued on the question of the proper 
initial PTSD disability rating to be assigned.  However, as a 
consequence of the Court's holding and the Board's finding in 
this decision, the Veteran's December 1995 claim (previously 
adjudicated by the RO's September 1996 rating decision) must 
now be readjudicated with consideration of the June 1997 VRS 
report.  Therefore, deferral and remand of the appellate 
issues linked or intertwined with the initial rating issue is 
necessary to accomplish such adjudication at the agency of 
original jurisdiction.

On November 7, 1996, the rating criteria for PTSD were 
revised.  The Board notes that the Court's May 2009 Decision 
appears to contemplate that under the present circumstances 
in which VA must readjudicate the December 1995 claim and the 
PTSD disability rating determination stemming from that 
claim, the former version of the rating criteria for PTSD are 
applicable.  This appears to be the implication when the 
Court's Decision states that the PTSD rating issues must be 
remanded because "the issue of the appropriate treatment of 
the VRS report ... may lead VA to consider the level of the 
appellant's disability prior to the regulatory amendments...."

As the Veteran's December 1995 claim must be readjudicated, 
and as that claim led to the initial grant of service 
connection for PTSD with the initial assignment of a 
disability rating, consideration of the other related or 
intertwined issues on appeal must be deferred at this time.  
The other PTSD rating effective date issues are intertwined 
with the matter of readjudicating the initial December 1995 
PTSD claim with assignment of an initial disability rating; 
indeed, the other PTSD rating effective date issues may be 
entirely absorbed by a new determination of the initial PTSD 
disability rating for assignment, as the new adjudication 
will review the PTSD disability ratings for all stages dating 
back to the grant of service connection.  The TDIU issue is 
also inextricably intertwined with the pending PTSD rating 
issues.

Additionally, the Board notes that the May 2009 Court 
decision found that VA failed to furnish the appellant a copy 
of a November 2004 VA examination report prior to that report 
being considered as evidence in the Board's April 2006 
decision concerning entitlement to service connection for 
substance abuse.  The Court held that remand was necessary 
for VA to provide the appellant an opportunity to respond to 
the information contained in the 2004 VA medical examination 
report and, after the appellant has been given a reasonable 
opportunity for response, to readjudicate the claim for 
service connection for substance abuse.  Thus, remand of this 
issue to the RO is necessary.

Also, in February 2010 the Board received a mailing from the 
Veteran's attorney with a cover letter referring to enclosed 
new medical evidence from VAMC Tuskegee, Alabama, dated from 
October 20, 2003 through December 20, 2007.  This February 
2010 letter expresses that the Veteran "requests his file be 
returned to the VARO for initial consideration of these 
records."  The referenced evidence may be pertinent to the 
issue of entitlement to service connection for substance 
abuse claimed as secondary to PTSD, and possibly other 
issues.

Therefore, as the February 2010 statement makes it clear that 
the Veteran declines to waive his right to initial review of 
the evidence by the agency of original jurisdiction, the case 
must also be remanded for such adjudication.  Because the 
Veteran has not waived the right to initial RO review of the 
newly submitted evidence, the case must be remanded for due 
process considerations.  See 38 C.F.R. § 20.1304(c) (2009).

Finally, the Board observes that the February 2010 letter 
identifies specific dates of VA medical records from a 
specific VA medical facility.  However, the claims file at 
this time appears to contain only the cover letter and no 
copies of the referenced medical evidence.  In any event, the 
Board believes it is reasonable for the RO to obtain all 
outstanding pertinent VA medical records from the specified 
facility and ensure that such evidence is associated with the 
claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the records of 
all VA treatment not already of record 
which may be related to the Veteran's 
claims remaining on appeal.  In 
particular, the RO should ensure that the 
claims-file includes the pertinent VA 
treatment records from October 2003 
through the present, including the 
Tuskegee VAMC records identified in the 
February 2010 letter submitted by the 
Veteran's attorney.

2.  The RO should ensure that the Veteran 
and/or his representative have been 
provided a copy of the November 2004 VA 
examination report pertaining to the 
Veteran's claim of entitlement to service 
connection for substance abuse.  The RO 
must provide the appellant a reasonable 
opportunity to respond to the information 
contained in the 2004 VA medical 
examination report prior to readjudicating 
the claim for service connection for 
substance abuse (as directed in the next 
instruction).

3.  In light of the Board's determination 
in this decision, and the Court's May 2009 
Decision, the RO must readjudicate the 
Veteran's December 1995 PTSD service-
connection claim with consideration of the 
June 1997 VRS report; readjudication of 
the initial disability rating assigned for 
the grant of service connection is 
required.  This should include 
consideration of both the current rating 
criteria for PTSD as well as the former 
version of the PTSD rating criteria in 
effect at the time of the Veteran's 
December 1995 claim.  The RO should be 
sure to notify the Veteran of his 
appellate rights with regard to the new 
rating decision.

4.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the issues remaining on 
appeal.  This must also include 
consideration of whether referral for 
consideration of an extraschedular rating 
is warranted for any period on appeal.  
The Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


